In an action to foreclose a mortgage, the defendant H. C. M. Realty Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated May 13, 1976, as granted plaintiff’s cross motion for "summary judgment of foreclosure and related relief’. Order affirmed insofar as appealed from, with $50 costs and disbursements. Although appellant admits that it made no payments whatsoever toward the mortgage sought to be foreclosed after May, 1975, it claims that it had a right to do so pursuant to an agreement with the plaintiff bank, under which payments of amortized principal were to be deferred for six months. Assuming that there was such an agreement with the bank, and that it is enforceable, appellant is in admitted default of the mortgage, for it has not only failed to pay amortization, but interest and escrow as well. Under these circumstances, summary judgment was unquestionably proper. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.